Citation Nr: 1536388	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from April 11, 2006, to September 15, 2011, and in excess of 70 percent since September 16, 2011, for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In part, in May 2007 the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned a 50 percent disability rating, effective from April 11, 2006.  

In September 2011, the Board remanded the issues of an increased initial rating for PTSD and service connection for a facial tic for additional development.  The Board determined in September 2014 that there had been substantial compliance with the mandates of the remand for the issue of an increased initial rating for PTSD and at that time adjudicated that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also in September 2014 remanded the claims seeking service connection for a facial tic, to include as due to herbicide exposure, a chemical burn, or as a result of a service-connected disability and the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.

In September 2014, the issue pertaining to an increased rating for PTSD was framed as entitlement to an initial rating in excess of 50 percent prior to October 17, 2011, and in excess of 70 percent since October 17, 2011.  The Board at that time found that 1) the criteria for an evaluation higher than 50 percent from April 11, 2006, to September 15, 2011, had not been met; 2)  the criteria for an evaluation of 70 percent, but not higher, from September 16, 2011, to October 16, 2011, had been met; and 3) the criteria for an evaluation higher than 70 percent from October 16, 2011, had not been met.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court vacated, in part, the September 2014 Board decision, and remanded the matter to the Board for development consistent with the parties' April 2015 Joint Motion for Partial Remand (Joint Motion).  To this, the Joint Motion moved the Court to vacate and remand the part of the Board's September 2014 decision which denied entitlement to an initial rating in excess of 50 percent prior to September 16, 2011, and in excess of 70 percent from September 16, 2011.  

In September 2014, the Board had before it the issue of entitlement to service connection for a facial tic, to include as due to herbicide exposure, a chemical burn, or as a result of a service-connected disability.  The RO, as part of a subsequently-issued rating decision in November 2014, essentially found a facial tic disorder to be secondary to the Veteran's service-connected PTSD.  As the Veteran has not stated disagreement with this decision, this claim is not now before the Board for appellate adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 11, 2006, to June 25, 2009, manifestation of the Veteran's service-connected PTSD did not include occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships or other symptoms of similar severity.

2.  From June 26, 2009, manifestation of the Veteran's service-connected PTSD connected PTSD included occupational and social impairment with deficiencies in most areas, but did not include total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar severity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent from April 11, 2006, to June 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation of 70 percent, but not higher, from June 26, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

As to the issues of entitlement to an initial rating in excess of 50 percent from April 11, 2006, to September 15, 2011, and in excess of 70 percent since September 16, 2011, in cases where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).




In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a December 2007 Statement of the Case (SOC) in response to the Veteran's August 2007 NOD with the initial rating assigned for the service-connected PTSD.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

In addition, the Veteran was afforded pertinent VA examinations with respect to the increased rating issue on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the applicable rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claims seeking higher initial ratings for his service-connected PTSD has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in October 2011.  38 C.F.R. § 3.327(a).  He has not informed VA of a worsening of his PTSD since that time.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).



The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of an initial rating in excess of 50 percent from April 11, 2006, to September 15, 2011, and in excess of 70 percent since September 16, 2011, for PTSD.

The Veteran underwent a VA examination on May 17, 2007.  The Veteran reported "he has a very difficult time sleeping.  He reports that he sleeps 4 or 5 hours...  His wife has observed that he often mutters in his sleep, 'watch out.  They are behind you.  Get out of there.'  He reports that his wife states that he yells, 'The gooks the gooks get out of there.'  The Veteran reports that his wife has awoken him many times because of his intense emotional reactions while sleeping.  The Veteran documented in his claims folder an event described previously about the base being attacked from the Army side where the Vietcong ran to the hospital wards throwing grenades.  The Veteran's wife reports that he jumps frequently and awakens.  She reports that the Veteran's behavior has been quite intense but some of his behavior has subsided over the past number of years."

The examination report also contained the following:  "Other symptoms noted and reported by the Veteran is that he has a quick temper, that he has little patience.  They report that he jumps rapidly if surprised in a room.  When one calls his name while he is napping he jumps...  When they go to a restaurant he has to sit facing the door or will leave.  The Veteran's family has moved at least 18 times.  This situation has improved in the last number of years.  When asked, the Veteran says he just becomes restless and agitated and wants to change places.  The Veteran is constantly checking doors and windows."

The examiner reported that the "Veteran's PTSD symptoms as described previously had minimal impact on his employment functioning.  The Veteran always went to work, was a workaholic."  The examiner reported that the effects on social functioning were as the follows:  "the Veteran has had a difficult time in his social life.  He has had difficulty making friends.  He has lost many friends that he was close to in the service.  He tends to isolate and now has found some solace by acquiring a campsite where he spends some of his weekends in the summer."

On examination, the examiner reported the following:  the Veteran "was cooperative and attentive with the examiner.  He was casually dressed.  He spoke in a friendly manner.  He appeared to be of average intelligence.  His rate and flow of speech were within normal limits.  He was oriented to time, place and person.  His memory function for events were within normal limits.  The Veteran's affective state is that of an individual who employs an intense amount of emotional numbing, irritability and major inner psychic agitation when stressed.  His motor activity is somewhat tense.  His judgment was fair.  There was no evidence of any thought disorders, no delusions, disorganized thinking or hallucinations.  The Veteran endorses major sleep disturbance, numbness, rage, startle.  Denies any homicidal or suicidal ideation."

The examiner also reported that the Veteran "employs numbing and avoidance as his major coping mechanism for PTSD.  He tries to avoid thoughts and feelings related to traumatic military events including stressors listed previously.  He avoids activities, places and people that remind him of the military.  He has marked diminished interest in significant activities.  He has feelings of detachment.  He has feelings of emotional numbness and is unable to have feelings of love and happiness.  He has had a foreshortened sense of future.  The Veteran has had difficulty sleeping....  The Veteran has had irritability and outbursts of anger.  He has had difficulty concentrating.  He is hypervigilant.  He has had an exaggerated startle response.  This disturbance has caused significant distress and impairment in social and other areas of functioning."  The Veteran was diagnosed with PTSD and was assigned a GAF score of 55.


VA treatment records from June 2009 show that the Veteran has been treated by "Dr. K." for mental health problems at the Boston VA Medical Center (VAMC).  A letter from Dr. K. in October 2011 supported a rating higher than 50 percent for the Veteran's PTSD.  Dr. K. indicated that the Veteran's irritability and angry outbursts (albeit improved with psychotropic medication) have negatively affected his relationships with wife and co-workers, thereby making his ability to hold a job tenuous at best."  Dr. K. also indicated that the Veteran's "quality of life is poor as he has been struggling with nearly every symptom of depression and finding great difficulty experiencing pleasure in anything he does."  As of September 16, 2011, Dr. K. reported that he has placed the Veteran's GAF score at 51.

Also of record is a VA psychiatric note dated on June 26, 2009, and completed by Dr. K., which shows that the Veteran was getting some relief by the use of Zoloft.  Examination showed him to be awake and alert, with good attention.  He was well groomed and neatly dressed, and overweight.  His behavior was pleasant and cooperative, and affect was normal.  His mood was euthymic, and his speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD was diagnosed, and a GAF score of 51 was assigned.  

A June 2010 VA psychiatric progress note shows on mental status examination the Veteran was awake and alert.  He was well groomed and neatly dressed.  His behavior was described as including a more pronounced facial tic.  Affect was anxious, and mood was depressed.  Speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD and major depressive disorder were diagnosed, and a GAF score of 51 was assigned.

A January 2011 VA psychiatric progress note shows on mental status examination the Veteran was awake and alert.  He was well groomed and neatly dressed, obese, and clean shaven.  His behavior was described as including a frequent facial tic.  Affect was normal in range, and mood was "down."  Speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD and major depressive disorder were diagnosed, and a GAF score of 52 was assigned.

A June 2011 VA psychiatric note shows on mental status examination the Veteran was awake and alert.  He was well groomed and neatly dressed, and clean shaven.  His behavior was described as cooperative, with facial twitches, suggestive of tardive dyskinesia.  Affect was normal in range, and mood was depressed.  Speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD and major depressive disorder were diagnosed, and a GAF score of 51 was assigned.

A September 2011 VA psychiatric note shows that the Veteran reported becoming easily irritated with co-workers.  Examination showed him to be awake and alert, with good attention.  He was well groomed and neatly dressed, and clean shaven.  His behavior was manifested by multiple frequent tics of his nose and mouth.  Affect was normal in range, and also described as angry.  His mood was irritable, and his speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD and major depressive disorder were diagnosed, and a GAF score of 51 was assigned.

The Veteran most recently underwent a VA psychiatric examination in October 2011.  The Veteran reported that his relationship with his wife is "a lot better since he connected with mental health services.  He stated he loses his temper easily which has been detrimental to their relationship over the years.  His relationship with his children was described to be somewhat distant and strained.  He stated he has five grandchildren, and reported he feels embarrassed of his tics when he attends their sporting events, causing him to isolate himself to avoid being looked at.


The Veteran also reported that socially things are "not good" and that he does not get along with people.  He reported that he has one Vietnam veteran friend.  He added he did not go out frequently and stated he makes no effort to meet new people, and had no interest in socializing.

The examiner reported on the Veteran's relevant occupational and education history.  The Veteran was currently a supervisor, working in the construction field.  He had been at his job for 30 years.  The Veteran stated that "'I don't think a lot of people like me.  And I don't like them."  He reported his co-workers make fun of him for his facial tic behind his back.  He noted they call him "Slack Attack," and added he had difficulty controlling his temper at work and had been reprimanded by his superiors for yelling and screaming.  He reported he was hoping to retire at the end of the year because, essentially, of work-related stress.  

The examiner noted that the Veteran has no history of in-patient treatment.  He did try group therapy sessions twice a few years prior but did not continue.  The examiner noted the Veteran has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The following symptoms were also listed:  depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; impaired impulse control, such as unprovoked irritability with periods; and intermittent inability to perform activities of daily living.

The examiner opined that the Veteran's PTSD was "moderate-severe" in nature.  The Veteran "reported having nightmares on a weekly basis.  He wakes in a sweat, noted he punches in his sleep.  He has difficulty returning to sleep after a nightmare.  He also reported intrusive thoughts 'a few times per day'...  He stated he has an emotional response to trauma cues and often becomes tearful.  He stated he makes efforts to avoid discussing and thinking about Vietnam.  He stated he socially isolates, avoids crowded areas, avoids fireworks, and avoids guns and hunting.  He noted, 'I'm not interested in anything.'  He endorsed restricted range of affect as well as feelings of detachment...  The Veteran reported significant hypervigilance and noted he needs to walk the perimeter of his home and check all rooms, closets, under beds each time he returns to the house.  He stated he is constantly watching anyone who passes by him, chooses seats where he can have his back to the wall...  He stated he is easily startles, has difficulty concentrating.  He noted his sleep is disrupted and he gets a maximum of 4 hours per night with frequent waking.  He stated his mood is often angry and irritable and he endorsed verbal outbursts and short-temperedness at home and at work."

The Veteran "rated his depression at a 7/10...on an average day, and a 10/10 during a depressive episode.  He reported his appetite, energy, interest, and motivation levels to be low.  He endorsed feelings of guilt and self-blame.  He stated at times he questions if life is worth living, but he denied any history of suicidal plan, intent, or attempts.  He denied [homicide ideation].  He reported some feelings of hopelessness..."  He also indicated he sometimes skips showers and meals.  He denied having panic attacks "but noted he becomes very anxious in crowds or when needing to give a presentation and will begin sweating."

The examiner noted that the Veteran "was alert, responsive, and oriented in all spheres.  His dress was casual and appropriate.  His grooming and hygiene appeared good.  His eye contact was appropriate.  His speech was of normal rate, rhythm, volume.  A facial tic of the lips and nose was observed during the present examination.  He presented as polite cooperative.  His mood appeared anxious, mildly dysphoric, and affect appeared constricted.  His thought process was organized and logical.  Thought content was relevant and coherent. No delusional content was reported or elicited...  Insight appears good, judgment appears intact, impulse control appears fair."

The examiner opined that the Veteran has "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The Veteran was assigned a GAF score of 51.


A January 2013 VA outpatient psychiatric note shows that the Veteran reported the use of Cymbalta was reducing his anxiety symptoms.  One examination, he was alert and awake, and his level of attention/vigilance was described as good.  He was well groomed and neatly dressed, clean shaven and wearing glasses.  His behavior was described as cooperative, with facial movements.  Affect was down, and mood was depressed.  Speech was normal.  Thought processes were organized and coherent, and the Veteran had no suicidal or homicidal ideation.  Cognition, insight and judgment were all intact.  PTSD and major depressive disorder were diagnosed, and a GAF score of 48 was assigned.

The Board also considered the evidence from the Veteran's private physician, "Dr. B."  Dr. B.'s records indicate that the Veteran has PTSD, but they do not show treatment or a discussion of the Veteran's symptoms.  Similarly, the SSA records offer no additional information helpful to properly rating the Veteran's PTSD.

The Board has also considered the Veteran's assertions and letters from the Veteran's wife, co-workers and associates.  The Board acknowledges that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Each of the lay statements details instances when the Veteran has had arguments, lost his temper, or been difficult to be around.  Those statements and facial circumstances, which do not purport to offer any diagnoses, have been considered by VA medical personnel and are reflected in the medical opinions.

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.130 , Diagnostic Code (Code) 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Analysis

The Board finds that the Veteran's diagnosis from the VA examination and the treatment records from April 11, 2006, to June 25, 2009, support a disability rating of no higher than 50 percent.  The Veteran did not present occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Nor did he have occupational and social impairment with reduced reliability and productivity due to any symptoms not listed in the rating criteria.

Before June 2009, the Veteran's condition was marked by employing "numbing and avoidance."  He also avoided activities, places and people that reminded him of the military.  He had marked diminished interest in significant activities and feelings of detachment.  He had feelings of emotional numbness and was unable to have feelings of love and happiness.  He also described having a foreshortened sense of the future.  The Veteran also had difficulty sleeping and demonstrated irritability and outbursts of anger.  The examiner in May 2007 also described the Veteran as being hypervigilant with an exaggerated startle response.

However, as of June 26, 2009, it is clear from the clinical evidence and supplied diagnoses the Veteran received at Boston VAMC from Dr. K. that his condition worsened.  His GAF score lowered from the 55 to 51.  The GAF scores which followed for the next several years remained consistent.  The Board finds that he is entitled to a 70 percent disability rating from June 26, 2009.  

However, a rating of 100 percent from June 26, 2009, is not warranted.  At no time since June 26, 2009, has the Veteran presented with symptoms marking total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the October 2011 VA examiner reported occupational and social impairment with deficiencies in most areas and noted that his PTSD was "moderate severe."  No subsequently-dated medical records have indicated that the symptoms associated with the Veteran's PTSD were similar in frequency, severity or duration to those listed in the rating criteria for a 100 percent rating.  See Vazquez-Claudio.  

Therefore, the Veteran is only entitled to an increased rating for one stage.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD concerning the precise time periods here addressed.  As discussed above, there is a higher rating available under the applicable diagnostic code (9411), but the Veteran's service-connected disability now being evaluated is not shown to have been -- from each of the above-contemplated pertinent time periods -- productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 50 percent from April 11, 2006 to June 25, 2009, is not warranted.

Entitlement to an initial disability rating of 70 percent from the earlier date of June 26, 2009, but no higher, is granted.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue concerning entitlement to TDIU must be remanded for further development of the record.

As part of its September 2014 remand, the Board ordered the following development to take place:

2.  Issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A; 38 C.F.R. § 3.159, and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

Review of the Veteran's electronic claims file fails to show that this notice letter was ever sent.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The September 2014 Board remand also ordered the following development to occur:

4.  Only upon completion of the above, schedule the Veteran for a VA examination.  The entire claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

While as part of a November 2014 rating decision the AMC found that "Entitlement to individual unemployability was considered but not indicated as the evidence does not show that the Veteran is unemployable due to service-connected disabilities," review of the electronic record fails to show that this ordered VA examination was in fact conducted.  Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a notice letter for the TDIU issue in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159 , and applicable legal precedent.  Take all necessary action to develop and adjudicate such claim, as appropriate.

2.  Thereafter, and after conducting any other development deemed necessary and/or appropriate, the AOJ should schedule the Veteran for a VA examination.  The entire electronic claims folder, to include a complete copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations, if any, should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report. 

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.

The examiner is requested to provide a rationale for any opinion provided.

3.  The AOJ should then re-adjudicate the TDIU issue on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


